        Case 4:17-cr-00293-BSM Document 2123 Filed 07/14/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )       No. 4:17CR00293-BSM
                                             )
MARCUS O. MILLSAP and                        )
CHRISTOPHER BUBER                            )


      UNITED STATES’ MOTION TO DISCLOSE POTENTIAL GIGLIO
 INFORMATION FROM CO-DEFENDANTS’ PRESENTENCE INVESTIGATION
              REPORTS AND FOR IN CAMERA REVIEW

        The United States of America, by and through its attorney, Jonathan D. Ross, Acting

 United States Attorney for the Eastern District of Arkansas, Liza Brown and Stephanie

 Mazzanti, Assistant United States Attorneys for said district, respectfully requests permission to

 disclose potential Giglio information from co-defendants’ presentence investigation reports

 (PSRs) and for in camera review by the Court.

       The United States requests permission to disclose potential Giglio information from

potential cooperating defendants’ presentence investigation reports (PSRs) and requests that the

Court review the PSRs to confirm all disclosable information remains unredacted pursuant to

Giglio. As discussed at the conflicts hearing regarding defendant Millsap, both defendants

Millsap and Buber have requested such disclosure from the United States. However, due to the

confidential nature of PSRs and as outlined below, the United States requires the Court’s

permission to make such disclosures. If acceptable to the Court, the parties agree that the United

States will provide redacted PSRs to the Court for comparison with the unredacted PSRs of

potential cooperating defendants for in camera review and confirmation that disclosable

information is provided.


                                                 1
        Case 4:17-cr-00293-BSM Document 2123 Filed 07/14/21 Page 2 of 4




       “Generally, a defendant is not entitled to production of PSRs of government witnesses.”

United States v. Pendleton, 832 F.3d 934, 940 (8th Cir. 2016) (rejecting Brady violation claim

where district court reviewed cooperating witnesses’ PSRs and denied access because they

contained no exculpatory information) (citing United States v. Alvarez, 358 F.3d 1194, 1209 (9th

Cir. 2004); United States v. McKnight, 771 F.2d 388, 390 (8th Cir. 1985)). “PSRs are confidential

reports created by an arm of the court and designed for use by a judge in reaching a fair sentence.”

Id. (citing United States v. Dingle, 546 F.2d 1378, 1381 (10th Cir. 1976)). “A court may, in its

discretion, make an in camera inspection of a PSR if a defendant alleges that the PSR contains

material to which he would be entitled under Brady.” Id. at 940-41 (citing United States v. Burke,

425 F.3d 400, 413–14 (7th Cir. 2005); United States v. Garcia, 562 F.3d 947, 953 (8th Cir. 2009)

(holding that a court abuses its discretion by failing to conduct an in camera review of a

government witness’s PSR when “the defendant has sought access to a coconspirator's PSR, [and]

the government has recognized the possibility that the PSR contains Brady/Giglio information”)).

“However, PSRs ‘are not public and should not be disclosed to third persons absent a

demonstration that disclosure is required to meet the ends of justice.’” Id. at 941 (quoting

McKnight, 771 F.2d at 390) (citing United States v. Shyres, 898 F.2d 647, 656 (8th Cir. 1990)

(upholding the district court’s decision denying disclosure of a witness’s PSR where the

defendant presented no compelling or substantial need for it)). See also United States v. Shafer,

608 F.3d 1056 (8th Cir. 2010) (rejecting Brady claim that lower court erred in not disclosing

contents of witness’s PSR where trial court followed correct procedure to examine PSRs in

camera and “did not fail to turn over any exculpatory evidence or impeachment material and thus

did not abuse his discretion”).

       In United States v. Miller, 698 F.3d 699 (8th Cir. 2012), the Eighth Circuit rejected a


                                                  2
        Case 4:17-cr-00293-BSM Document 2123 Filed 07/14/21 Page 3 of 4




claim that the district judge abused its discretion by not conducting in camera inspection of a

witness’s presentence investigation report (PSR) where neither party requested such in camera

review. The Court recognized that it has “held that a district court should conduct an in camera

review of a PSR if ‘the government has recognized the possibility that the PSR contains Brady/

Giglio . . . information and requested in camera review.’” Id. (quoting United States v. Huggans,

650 F.3d 1210, 1226 (8th Cir. 2011)).

       Here, the information the United States anticipates disclosing from the PSRs includes the

criminal history of any cooperating defendant, as at times criminal history reports do not capture

all prior convictions set forth in the PSR, nor do they provide detailed information regarding the

conviction; violations of pretrial supervision to the extent it could be categorized as potential

Giglio; drug and alcohol abuse, medications, or mental health issues to the extent they could be

categorized as potential Giglio; and any listed benefit to the defendant by the plea agreement set

forth in the PSR. If defense counsel has specific requests for additional information from the

PSRs, the United States will consider those requests and evaluate whether such information

constitutes potential Giglio. Due to the sensitive nature of the reports, the United States intends

to redact the remaining information in the PSR and keep such documents at the United States’

Attorney’s Office for review with the criminal history reports.




                                                 3
Case 4:17-cr-00293-BSM Document 2123 Filed 07/14/21 Page 4 of 4




                                   Respectfully submitted,

                                   JONATHAN D. ROSS
                                   Acting United States Attorney for the
                                   Eastern District of Arkansas

                            By:    LIZA JANE BROWN
                                   AR Bar Number 2004183
                                   STEPHANIE MAZZANTI
                                   AR Bar Number 2006298
                                   Assistant U.S. Attorneys
                                   P.O. Box 1229
                                   Little Rock, AR 72203
                                   (501) 340-2600
                                   Liza.Brown@usdoj.gov
                                   Stephanie.Mazzanti@usdoj.gov




                               4
